UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2368



FAITH D. BELLAMY, formerly known as Faith D.
Moore,

                                             Plaintiff - Appellant,

         versus

JOHN H. DALTON, Secretary of the Navy,

                                              Defendant - Appellee,

         and

FRANK B. KELSO, II, Admiral,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-93-2446-WN)

Submitted:   January 11, 1996            Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Faith D. Bellamy, Appellant Pro Se. Jane F. Barrett, Diane M.
Lank, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order adopting the

magistrate judge's report and recommendation and dismissing her

employment discrimination action as moot. We have reviewed the rec-

ord and the district court's opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Bellamy v.

Dalton, No. CA-93-2446-WN (D. Md. June 12, 1995). We deny Appel-

lant's motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2